Citation Nr: 1211337	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In that rating decision, the RO granted service connection for chronic lumbar spine disorder and assigned the disability a 10 percent evaluation, effective from February 9, 2009.  The Veteran appealed the initial assigned rating. 

In December 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO. A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for his lumbar spine disability.  The record contains additional evidence added to the claims file since the Veteran was last afforded a VA compensation examination to evaluate his disability in May 2008.  

In December 2011, the Veteran provided lay testimony indicating that his disability due to lumbar spine problems has worsened since the last examination.  The Veteran described an increase in pain, including pain radiating down his lower extremities.  These symptoms were not previously addressed in the report of the May 2008 examination report, and appear to indicate that the back disorder now involves a neurologic component.  Additionally, the Veteran testified that he now requires the use of a back brace and a cane because of the pain associated with his lumbar spine disability.  The use of assistive devices suggests a worsening of his disability.   

Given the length of time since the last VA examination and the lay evidence that appears to indicate a worsening in his disability, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124  (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, a remand for another medical examination is needed to make a decision in this case.

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA and private treatment, and associate them with the claims folder.  In particular, the Board notes that the record does not contain any pertinent treatment records after February 2010. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims folder any outstanding records of pertinent VA treatment that are not yet on file

2.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.

3.  If any identified record cannot be obtained, then documentation to that effect should be added to the claims file.  The Veteran should also be provided with an opportunity to submit such reports.

4.  After completion of the above, the Veteran should be scheduled for VA examination to determine the nature and severity of his service-connected lumbar spine disability. The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) and x-ray studies, should be undertaken.

After a review of the claims file, it is requested that the examiner identify the severity of the Veteran's lumbar spine disability by recording the range of motion in the Veteran's back observed on clinical evaluation.  Additionally, the examiner should assess whether the back exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use.  The examiner should also determine whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should also identify whether or not the Veteran reported any incapacitating episodes associated with his back pain, and if so, the duration of such episodes.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner should also determine if there is any neurologic impairment resulting from the lumbar spine disability.  If there is such impairment, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. In terms of any sciatic nerve impairment, the examiner should also state whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  If there is neurologic impairment of the lower extremities that is not related to the service connected back disabilities, the examiner should so report. The rationale for all opinions expressed should also be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide reasons and bases based on medical judgment and facts for this opinion. To the extent feasible, the examiner should distinguish between symptoms due to the service- connected disabilities and those due to other causes.

5.  Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


